EXHIBIT 10.1
 
SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (this “Agreement”) is made as of the 16th
day of April, 2014, by and between Terra Tech Corp., a Nevada corporation (the
“Company”), and Amy Almsteier, a director and officer of the Company (the
“Affiliate”).
 
WHEREAS, the Affiliate is subject to the reporting requirements of Section 16 of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”);
 
WHEREAS, on March 13, 2014, the Affiliate sold 350,000 shares of common stock at
a price of $1.2509 of the Company (the “March 13, 2014 Transaction”);
 
WHEREAS, on April 15, 2014, the Affiliate purchased 100,000 shares of common
stock of the Company, at a purchase price of $0.58 per share (the “April 15,
2014 Transaction”); and
 
WHEREAS, the March 13, 2014 Transaction and the April 15, 2014 Transaction give
rise to claims under Section 16(b) of the Exchange Act (the “Claim”), in the
amount of $67,090 (the “Claim Amount”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereby agree as follows:
 
1. Settlement and Release. The Affiliate agrees to pay and the Company agrees to
accept $67,100 in full settlement and satisfaction of the Claim. The Company
hereby agrees that upon receipt of the Claim Amount it will not take any further
action against the Affiliate in connection with the Claim or matters relating
thereto and releases Affiliate from the Claim.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
 

TERRA TECH CORP.                   By:
/s/ Derek Peterson
 
By:
/s/ Amy Almsteier   Name: Derek Peterson   Name:
Amy Almsteier
  Title: President and CEO        

 